Exhibit 10.1
RELEASE AND SEPARATION AGREEMENT
     This RELEASE AND SEPARATION AGREEMENT (the “Agreement”) is made and entered
into by Jay D. Dodds (“EMPLOYEE”) and Carriage Services, Inc., its past, present
and future subsidiaries, parents, and affiliates and their past, present, and
future employees, officers, directors, agents, insurers and legal counsel
(hereinafter collectively referred to as the “COMPANY”).
     WHEREAS, EMPLOYEE and COMPANY entered into a First Amended and Restated
Employment Agreement dated January 4, 2011 (hereinafter the “Employment
Agreement”);
     WHEREAS, EMPLOYEE has advised COMPANY of his intent to resign his
employment effective as of December 31, 2011, and terminate the Employment
Agreement;
     WHEREAS, COMPANY wishes to provide EMPLOYEE with an orderly transition from
the COMPANY and both EMPLOYEE and the COMPANY wish to settle any and all issues
and potential issues which relate or may relate to EMPLOYEE’s employment with
and departure from the COMPANY including, but not limited to, those arising
under the Employment Agreement;
     NOW, THEREFORE, COMPANY and EMPLOYEE agree as follows, in consideration of
the mutual covenants and obligations contained herein, and intending to be
legally held bound:
     1. EMPLOYEE’S RESIGNATION. EMPLOYEE will resign his employment and cease to
be employed by the COMPANY effective as of December 31, 2011 (the “Termination
Date”). As of the Termination Date, EMPLOYEE specifically waives all rights to
any additional bonus and/or awards, vesting or payment under the Performance
Units Plan, the 2006 Long-Term Incentive Plan, the First Amended and Restated
2006 Long-Term Incentive Plan or any other plan or policy of the COMPANY, except
as may otherwise be set out in this Agreement. In addition, EMPLOYEE hereby
resigns his position as Executive Vice President and Chief Operating Officer for
Carriage Services, Inc. and its subsidiaries and affiliates.
     2. CONSIDERATION. In consideration for the releases and other covenants set
forth in this Agreement, after this Agreement becomes effective, the COMPANY
agrees to provide EMPLOYEE:
          a. COMPANY will continue to pay EMPLOYEE’s base salary at the biweekly
rate of Eleven Thousand Five Hundred Thirty-Eight Dollars and Forty-Six Cents
($11,538.46) until December 31, 2011. EMPLOYEE’s coverage under the Carriage
Services, Inc. Health and Welfare Plan shall continue until the Termination
Date. The COMPANY shall have the right to deduct from any payment of
compensation to the EMPLOYEE hereunder (x) any federal, state or local taxes
required by law to be withheld with respect to such payments, and (y) any other
amounts specifically authorized to be withheld or deducted by the EMPLOYEE.
          b. EMPLOYEE shall be entitled to payment of any amounts which may be
due under the Performance Units Plan shares, as valued at December 31, 2011,
pursuant to the terms of such Performance Unit Award Agreements.
          c. If the EMPLOYEE becomes eligible to elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and properly
elects such coverage, the COMPANY shall reimburse the EMPLOYEE or pay on the
EMPLOYEE’S behalf 100% of applicable medical continuation premiums for the
benefit of the EMPLOYEE (and his covered dependents as of the date of his
termination, if any) under the EMPLOYEE’S then-current plan election, with such
coverage to be provided under the closest comparable plan as
Jay D. Dodds
Release & Separation Agreement

Page 1 of 6



--------------------------------------------------------------------------------



 



offered by the COMPANY from time to time, for so long during the 18-month period
following termination as he remains eligible for and elects COBRA coverage.
          d. COMPANY will pay EMPLOYEE an amount of Five hundred Fifty thousand
dollars ($550,000.00) upon the execution of this Agreement. The COMPANY shall
have the right to deduct from any payment of compensation to the EMPLOYEE
hereunder (x) any federal, state or local taxes required by law to be withheld
with respect to such payments, and (y) any other amounts specifically authorized
to be withheld or deducted by the EMPLOYEE. Such amount shall be paid in a
single, lump-sum payment no later than ten (10) days after the Agreement becomes
irrevocable.
          e. COMPANY shall cause to be vested 1/2 of the shares of restricted
stock and stock options which remain unvested as of the Termination Date. In
accordance with the terms of the various Long-Term Incentive Plan and Incentive
Stock Plans, 23,582 shares of the Company’s Common Stock and 31,457 stock
options shares of Carriage Services, Inc. common stock granted in various
agreements between Jay D. Dodds and Carriage Services, Inc. that are not
currently vested, will become vested effective as of closing on the last trading
day in 2011.
          f. COMPANY agrees to release EMPLOYEE from any liability arising
pursuant to any breach by him of the Employment Agreement.
          g. COMPANY agrees to pay EMPLOYEE for all accrued, but unused vacation
as of the Termination Date.
          h. COMPANY agrees to allow EMPLOYEE the use of his office and limited
secretarial services until the TERMINATION DATE.
          i. If the EMPLOYEE dies at any time while the COMPANY is paying
consideration pursuant to Subsection 2, the Company shall continue making the
remaining payments under Subsection 2 to the Employee’s estate. Such payments to
the Employee’s estate shall be made in the same manner and at the same times as
they would have been paid to the Employee had he not died.
     EMPLOYEE acknowledges and agrees that the consideration outlined above does
not constitute monies to which he would otherwise be entitled as a result of his
prior employment with the COMPANY, and that these monies constitute fair and
adequate compensation for the promises and covenants of EMPLOYEE set forth in
this Agreement.
     3. EMPLOYEE’S RELEASE OF CLAIMS. For and in consideration of the
Consideration as described in paragraph 2 of this Agreement, EMPLOYEE hereby
irrevocably and unconditionally releases, forever discharges, and covenants not
to sue, or bring any other legal action against the COMPANY with respect to any
and all claims and causes of action of any nature, both past and present, known
and unknown, foreseen and unforeseen, which EMPLOYEE has or which could be
asserted on his behalf by any other person or entity, resulting from or relating
to any act or omission of any kind occurring on or before the date of the
execution of this Agreement. EMPLOYEE understands and agrees that this Release
includes, but is not limited to, the following:
          a. All claims and causes of action arising under contract, tort or
other common law, including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation, refusal to perform an illegal act and invasion of privacy.
          b. All claims and causes of action arising under any federal, state,
or local law, regulation, or ordinance, including without limitation, the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1866, the Americans With
Disabilities Act, the Age Discrimination in Employment Act (“ADEA”) (which
prohibits age discrimination in employment),
Release & Separation Agreement
Jay D. Dodds


Page 2 of 6



--------------------------------------------------------------------------------



 



the Older Workers Benefit Protection Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, and
relevant state laws including, but not limited to the Illinois Human Rights Act,
as well as any claims for wages, employee benefits, vacation pay, severance pay,
pension or profit sharing benefits, health or welfare benefits, bonus
compensation, vesting of stock options, commissions, deferred compensation or
other remuneration, or employment benefits or compensation.
          c. All claims and causes of action for past or future loss of pay or
benefits, expenses, damages for pain and suffering, mental anguish or emotional
distress damages, liquidated damages, punitive damages, compensatory damages,
attorney’s fees, interest, court costs, physical or mental injury, damage to
reputation, and any other injury, loss, damage or expense or any other legal or
equitable remedy of any kind whatsoever.
          d. All claims and causes of action arising out of or in any way
connected with, directly or indirectly, EMPLOYEE’s employment with the COMPANY,
or any incident thereof, including, without limitation, EMPLOYEE’s treatment by
the COMPANY; the terms and conditions of the EMPLOYEE’s employment; and the
separation of EMPLOYEE’s employment.
     4. RETURN OF COMPANY PROPERTY. EMPLOYEE shall return, in good working
order, any and all property of the COMPANY that is in his possession, custody or
control on or before December 31, 2011. Such property includes, but is not
limited to, keys, software, calculators, equipment, credit cards, forms, files,
manuals, correspondence, business cards, personnel data, lists of or other
information regarding customers, contacts and/or employees, contracts, contract
information, agreements, leases, plans, brochures, catalogues, training
materials, computer tapes and diskettes or other portable media. Provided
however, EMPLOYEE shall receive the laptop, docking station, monitor, iPhone and
iPad currently in his possession.
     5. TAX ISSUES. The COMPANY may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the COMPANY’S employees
generally. Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by the COMPANY to
the EMPLOYEE or for his benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), the COMPANY shall pay to the EMPLOYEE an
additional payment (a “Gross-up Payment” ) in an amount such that after payment
by the EMPLOYEE of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, the EMPLOYEE retains an amount of the Gross-up Payment equal to the
Excise Tax imposed upon the Payments. All determinations required to be made
under this Section 21 shall be made by the COMPANY’S accounting firm (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the COMPANY and the EMPLOYEE. All fees and expenses of the
Accounting Firm shall be borne solely by the COMPANY. Absent manifest error, any
determination by the Accounting Firm shall be binding upon the COMPANY and the
EMPLOYEE.
     6. NON-ADMISSION. EMPLOYEE and COMPANY agree that this Agreement and the
payment of money to EMPLOYEE by the COMPANY is not an admission by either party
of any violation of the other party’s rights or of any violation of contract or
statutory or common law.
     7. NON-DISPARAGEMENT. EMPLOYEE specifically covenants and agrees not to,
directly or indirectly, make or cause to be made to anyone any statement, orally
or in writing, criticizing or disparaging the COMPANY with respect to his
employment with the COMPANY. COMPANY specifically covenants and agrees not to,
directly or indirectly, make or cause to be
Release & Separation Agreement
Jay D. Dodds


Page 3 of 6



--------------------------------------------------------------------------------



 



made to anyone any statement, orally or in writing, criticizing or disparaging
the EMPLOYEE, with respect to his employment with the COMPANY.
     8. CONTINUING OBLIGATIONS. EMPLOYEE acknowledges that in the course of his
employment with the COMPANY he has obtained confidential and proprietary
information including, but not limited to, financial, business, product,
customer and marketing information, plans, forecasts and strategies. EMPLOYEE
acknowledges and agrees that he has a continuing obligation to maintain the
confidentiality of all such non-public information even after the termination of
his employment with the COMPANY.
     9. COOPERATION. EMPLOYEE acknowledges and agrees that from and after the
Effective Date of this Agreement, he will cooperate fully with the COMPANY, its
officers, employees, agents, affiliates and attorneys in the defense or
prosecution of, or in preparation for the defense or prosecution of any lawsuit,
dispute, investigation or other legal proceedings (“Proceedings”). EMPLOYEE
further acknowledges and agrees that he will cooperate fully with the COMPANY,
its officers, employees, agents, affiliates and attorneys on any matter related
to COMPANY business (“Matters”) during the period of EMPLOYEE’s employment.
     Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by the
COMPANY, and shall be with the knowledge of EMPLOYEE. Such cooperation shall be
provided by EMPLOYEE without remuneration, but EMPLOYEE shall be entitled to
reimbursement for all reasonable and appropriate expenses incurred by him in so
cooperating including, by way of example and not by way of limitation, airplane
fares, hotel accommodations, meal charges and other similar expenses to attend
Proceedings/Matters outside of the city of EMPLOYEE’s residence. The reasonable
fees and expenses of EMPLOYEE shall be reimbursed by the COMPANY on a regular,
periodic basis upon presentation by EMPLOYEE of a statement and receipts in
accordance with the COMPANY’S customary practices and policies; provided,
however, that such reimbursement will be paid no later than December 31 of the
calendar year following the calendar year in which EMPLOYEE incurred the
expense. In the event EMPLOYEE is asked by a third party to provide information
regarding the COMPANY, or is called other than by the COMPANY to testify in any
Proceeding/Matter related to the COMPANY, he will notify the COMPANY as soon as
possible in order to give the COMPANY a reasonable opportunity to respond and/or
participate in such Proceeding/Matter.
     10. FEES AND COSTS. Except as set forth in paragraph 12 of this Agreement,
below, the parties shall bear their own attorneys’ fees and costs.
     11. CONSEQUENCES OF BREACH BY EMPLOYEE. EMPLOYEE acknowledges that it would
be unfair for EMPLOYEE to retain or receive the consideration if the promises
given by EMPLOYEE herein are not enforced (excluding a lawsuit filed by EMPLOYEE
solely to challenge the validity of the Age Discrimination in Employment Act
waiver). This provision will not limit EMPLOYEE’s liability if COMPANY’s actual
damages exceed the amount received by EMPLOYEE under this Agreement.
     COMPANY and EMPLOYEE acknowledge and agree that the prevailing party shall
be entitled to payment of its attorneys’ fees and other costs and expenses
incurred in enforcing this provision of the Agreement and/or in prosecuting any
counterclaim or cross-claim based on this provision of the Agreement.
     12. CHOICE OF LAW/VENUE. This Agreement shall be governed by, construed,
and enforced in accordance with, and subject to, the laws of the State of Texas
or federal law, where applicable, without regard to the conflict of law
principles of any jurisdiction. In the event there shall be any dispute arising
out of the terms and conditions of, or in connection with, this Agreement, the
party seeking relief shall submit such dispute to the United States District
Court for the Southern District of Texas or, if federal jurisdiction is lacking,
the District Courts of Harris County, Texas.
Release & Separation Agreement
Jay D. Dodds


Page 4 of 6



--------------------------------------------------------------------------------



 



     13. NON-SOLICITATION. In exchange for the CONSIDERATION paid hereunder,
EMPLOYEE agrees not to induce or assist anyone in inducing in any way any
employee of the Company or any of its Affiliates to resign or sever his or her
employment or to breach an employment contract with the Company or any Affiliate
for a period of two (2) years following the TERMINATION DATE of EMPLOYEE’S
employment with the COMPANY.
     14. TIME LIMITS. Upon receipt of this Agreement, EMPLOYEE SHALL have up to
twenty-one (21) calendar days to consider and decide whether or not to sign and
return it to COMPANY. If EMPLOYEE decides to sign this Agreement at any time
prior to end of the twenty-one day period, EMPLOYEE agrees to immediately send
the signed Agreement to the COMPANY, by registered or certified United States
mail, return receipt requested, or by commercial overnight carrier requiring
signature upon delivery, to the attention of Melvin C. Payne at Carriage
Services, Inc., 3040 Post Oak, Blvd, Suite 300, Houston, Texas 77056, on the
date it is signed by EMPLOYEE. This Agreement shall be considered to have been
delivered to and received by the COMPANY at the address set forth above on the
date it is postmarked.
     15. REVOCATION. EMPLOYEE may revoke this Agreement within seven (7) days of
EMPLOYEE signing it. Revocation must be made by delivering a written notice of
revocation to Melvin C. Payne at the address set forth in paragraph 14, above,
either by hand delivery, facsimile or by registered or certified United States
mail, return receipt requested, or by commercial overnight carrier requiring
signature upon delivery. If EMPLOYEE revokes this Agreement it shall not be
effective or enforceable and EMPLOYEE shall not receive the consideration
promised by the COMPANY described in the paragraph 2 of this Agreement. EMPLOYEE
further acknowledges that this Release and Separation Agreement must be executed
by EMPLOYEE not later than by December 15, 2011, otherwise this Agreement shall
be of no force or effect, and the severance benefits shall not be paid.
     16. ENTIRE AGREEMENT. It is expressly understood and agreed that this
Agreement embodies the entire agreement between the Parties relating to
EMPLOYEE’s employment by the COMPANY and all other matters arising between
COMPANY and EMPLOYEE prior to the date and time of execution hereof, and
supersedes any and all prior agreements, including the Employment Agreement,
arrangements, or understandings between and among them, with the exception of
paragraphs 8 and 9 of the Employment Agreement. EMPLOYEE and COMPANY agree that
paragraphs 8 and 9 of the Employment Agreement are enforceable and it is their
specific intent that these provisions shall survive the execution of this
Agreement. Schedule 1 to the Employment Agreement shall be amended to read
“Thomas Pierce & Co.” shall read “Thomas Pierce & Co. or any other broker
associated with the funeral or cemetery industry” with the exception of LeMaster
Consulting. Notwithstanding the restrictions contained in paragraph 8 & 9,
EMPLOYEE may buy funeral and cemetery assets from a consolidator as long as
COMPANY (including its subsidiaries & affiliates) are not bidding on the same
assets.
     No oral understandings, statements, promises, terms, conditions,
obligations, or agreements contrary or in addition to the terms of this
Agreement exist. This Agreement may not be changed by oral representations, and
may only be amended by written instrument executed by a duly authorized
representative of each of the Parties, or their respective successors or
assigns. If any part of this Agreement is found to be illegal or unenforceable
by any agency or court, the remaining provisions shall continue in full force
and effect.
Release & Separation Agreement
Jay D. Dodds


Page 5 of 6



--------------------------------------------------------------------------------



 



     17. OTHER REPRESENTATIONS: EMPLOYEE hereby represents and certifies that
he: (1) has carefully read all of this Agreement; (2) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement;
(3) understands its provisions; (4) has been advised in writing and given the
opportunity to seek advice and consultation with attorneys regarding this
Agreement; (5) has determined that it is in his best interests to enter into
this Agreement; (6) has not been influenced to sign this Agreement by any
statement or representation by the COMPANY not contained in this Agreement; and
(7) enters into this Agreement knowingly and voluntarily.
READ THIS AGREEMENT CAREFULLY BEFORE SIGNING AS IT PROVIDES FOR
A RELEASE OF CLAIMS
SIGNING OF RELEASE AND SEPARATION AGREEMENT
We the undersigned do hereby sign and agree to the terms set forth in the
Release and Settlement Agreement, on the dates set forth below:

              /s/ Jay D. Dodds
 
Jay D. Dodds
     
 
Date signed    
EMPLOYEE
           
 
            /s/ Melvin C. Payne
 
Melvin C. Payne
     
 
Date signed    
Carriage Services, Inc.
           
President & Chief Executive Officer
           

Release & Separation Agreement
Jay D. Dodds


Page 6 of 6